920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles W. QUACKENBUSH, Plaintiff-Appellant,v.UNIVERSITY OF DAYTON, Defendant-Appellee.
No. 90-3169.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1990.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and BALLANTINE, District Judge.*
PER CURIAM.


1
Plaintiff, Charles W. Quackenbush, appeals the order of the district court granting summary judgment in favor of defendants, for the reason that plaintiff's age discrimination in employment claims were untimely filed.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this Court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out in the decision of the magistrate dated January 30, 1990.



*
 The Honorable Thomas A. Ballantine, Jr., United States District Judge for the Western District of Kentucky, sitting by designation